DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 5, 6, 9-11, 13, 16, 18, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harshbarger [US 20180364693 A1].
As for claim 2, Harshbarger discloses a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:
receive first position data associated with a plurality of wearable sensors associated with a plurality of personnel, the position data being representative of a position of the personnel within a hazardous environment (paragraphs 0022-0023);
define a virtual zone associated with a movable machine within the hazardous environment and based on an operation associated with the movable machine, the virtual zone being associated with second position data (paragraphs 0021, 0026-0028, and 0037);
compare the first position data to the second position data to identify personnel from the plurality of personnel within the virtual zone (paragraphs 0024 and 0029-0031); and
at least one of send a signal to (1) an alert device associated with the hazardous environment such that the alert device issues an alert, or (2) the control system instructing the control system to alter the motion of the movable machine, based on the identification of personnel from the plurality of personnel within the virtual zone (paragraphs 0029-0031 and 0044).
As for claim 3, Harshbarger discloses wherein altering the motion of the movable machine includes stopping the machine, changing a direction of movement of the machine, or changing a speed of the machine (paragraph 0031).
Claim 5 is interpreted and rejected using the same reasoning as claim 2 above.
As for claim 6¸ the second position data is configured to change in real-time based on at least on a planned or occurring operation associated with the movable machine (paragraph 0040-0041).
Claims 9 and 10 are interpreted and rejected using the same reasoning as claim 2 above.
Claim 11  is interpreted and rejected using the same reasoning as claim 3 above.
Claim 13 is interpreted and rejected using the same reasoning as claim 6 above.
As for claim 16¸ the claim is interpreted and rejected using the same reasoning as claim 2 above.  See also Fig. 4A and 4B.
Claims 18 and 19 are interpreted and rejected using the same reasoning as claims 5 and 6 above.
As for claim 22, wherein the first position data includes coordinates in three dimensions and the second position data includes coordinates in three dimensions (paragraphs 0040-0042).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, 12, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger [US 20180364693 A1] in view of Mendiola et al [US 9836941 B2].
As for claim 4¸ Harshbarger does not specifically disclose that the alert device (230) is worn by the human.  In an analogous art, Mendiola discloses that it was known in the art for a personnel safety system to comprise an alert device that is coupled to the user/human (column 5, lines 45-52).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Harshbarger to include an alert device that is worn by the user in order to yield the predictable results of a system wherein the machine operator and the human/user in dangerous proximity to the machine are made aware of each other’s presence and take necessary action to ensure safety.
Claim 8 is interpreted and rejected using the same reasoning as claim 4 above.
Claim 12 is interpreted and rejected using the same reasoning as claim 4 above.
Claim 15 is interpreted and rejected using the same reasoning as claim 4 above.
Claim 17 is interpreted and rejected using the same reasoning as claim 4 above.
Claim 21 is interpreted and rejected using the same reasoning as claim 4 above.

Claims 7, 14, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harshbarger [US 20180364693 A1] as applied to the claims above.
As for claim 7¸ Harshbarger does not specifically disclose that the virtual zone is shaped by velocity associated with the movable machine.  However, Harshbarger discloses that sensors on the movable machine are used to help determine the virtual zone about the machine.  Having these teachings it would have been obvious to the skilled artisan to try using velocity sensors for determining the shape and/or size of the virtual zone.  The skilled artisan would have good reason to try various types of sensors in the invention.  Likewise, the artisan would adjust the virtual zone accordingly as taught in paragraphs 0040-0041.
Claims 14 and 20 are interpreted and rejected using the same reasoning as claim 7 above.
As for claim 23, Harshbarger does not specifically discloses  the virtual safe zone.  However, the skilled artisan would recognize that the data received could be used to create hazard zones or safe zones.  The selection of the particular type of virtual zone that is used in the system is viewed as a matter of engineering preference that would be left to the artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684